Exhibit 10.1

Mid Penn Bank

Supplemental Executive Retirement Plan Agreement

This Supplemental Executive Retirement Plan Agreement (this “Agreement”) is
adopted this      day of             , 2018, by and between Mid Penn Bank, a
Pennsylvania bank and trust company headquartered in Millersburg, Pennsylvania
(the “Bank”), and                      (the “Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future success of
the Bank. This Agreement shall be unfunded for tax purposes and for purposes of
Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1    “Accrued Benefit” means the dollar value of the liability that should be
accrued by the Bank, under generally accepted accounting principles, for the
Bank’s obligation to the Executive under this Agreement, calculated by applying
Accounting Standards Codification 710-10 (or any successor thereto) and the
Discount Rate.

1.2    “Affiliate” means any business entity with whom the Bank would be
considered a single employer under Code Section 414(b) and 414(c). Such term
shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.

1.3    “Beneficiary” means each designated person or entity, or the estate of
the deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 3.

1.4    “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs and returns
to the Plan Administrator to designate one or more Beneficiaries.

1.5    “Board” means the Board of Directors of the Bank as from time to time
constituted.

1.6    “Change in Control” means a change in the ownership or effective control
of the Bank, or in the ownership of a substantial portion of the assets of the
Bank, as such change is defined in Code Section 409A and regulations thereunder.



--------------------------------------------------------------------------------

1.7    “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

1.8    “Competing Business” means a business or enterprise (other than the
Corporation, the Bank and their Affiliates) that is engaged in the commercial
banking, financial services, investment or insurance business in which the
Corporation, the Bank or any of their Affiliates is engaged.

1.9    “Corporation” means Mid Penn Bancorp, Inc.

1.10    “Disability” means a condition of the Executive whereby the Executive
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees or
directors of the Bank. Medical determination of Disability may be made by either
the Social Security Administration or by the provider of disability insurance
covering employees or directors of the Bank, provided that the definition of
“disability” applied under such insurance program complies with the requirements
of the preceding sentence. Upon the request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.

1.11    “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrued Benefit. The initial Discount Rate is four percent (4%).
The Plan Administrator may adjust the Discount Rate to maintain the rate within
reasonable standards according to generally accepted accounting principles and
applicable bank regulatory guidance.

1.12    “Early Termination” means Separation from Service before attainment of
Normal Retirement Age, except when such Separation from Service occurs within
twenty-four (24) months following a Change in Control or due to death,
Disability or Termination for Cause.

1.13    “Effective Date” means              , 2018.

1.14    “Normal Retirement Age” means age seventy (70).

1.15    “Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.

1.16    “Participant” means any other director or employee of the Bank who is a
party to an agreement providing for benefits substantially similar to this
Agreement.

1.17    “Person” shall have the meaning ascribed to such term in Section 3(9) of
ERISA.

 

2



--------------------------------------------------------------------------------

1.18    “Plan Administrator” means the Compensation Committee of the Board, or
such other committee or person as the Board shall appoint.

1.19    “Plan Year” means each twelve (12) month period commencing on January
1st and ending on December 31st of such year. The initial Plan Year shall
commence on the Effective Date and end on the following December 31st.

1.20    “Schedule A” means the schedule attached to this Agreement and made a
part hereof. Schedule A shall be updated upon a change in any of the benefit
amounts under Article 2.

1.21    “Separation from Service” means termination of the Executive’s
employment with the Bank and its Affiliates for reasons other than death or
Disability. Whether a Separation from Service has occurred shall be determined
in accordance with the requirements of Code Section 409A based on whether the
facts and circumstances indicate that the Bank and Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Bank if the Executive has been providing services to the Bank
less than thirty-six (36) months). A Separation from Service will not be deemed
to have occurred while the Executive is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
(6) months or, if longer, the period for which a statute or contract provides
the Executive with the right to reemployment with the Bank. If the Executive’s
leave exceeds six (6) months, but the Executive is not entitled to reemployment
under a statute or contract, the Executive incurs a Separation from Service on
the next day following the expiration of such six (6) month period. In
determining whether a Separation from Service occurs the Plan Administrator
shall take into account, among other things, the definition of “service
recipient” and “employer” set forth in Treasury regulation §1.409A-l(h)(3). The
Plan Administrator shall have full and final authority to determine conclusively
whether a Separation from Service occurs and the date of such Separation from
Service.

1.22    “Specified Employee” means an employee who at the time of Separation
from Service is a key employee of the Bank or its Affiliates, if any stock of
the Bank or its Affiliates is publicly traded on an established securities
market or otherwise. For purposes of this Agreement, an employee is a “key
employee” if the employee meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

3



--------------------------------------------------------------------------------

1.23    “Termination for Cause” means Separation from Service for “Cause,” as
such term is defined in [Executive’s Employment Agreement/Change in Control
Severance Agreement] with the Corporation and the Bank dated November 3, 2016,
as the same may be amended from time to time.

 

4



--------------------------------------------------------------------------------

Article 2

Distributions

2.1    Normal Retirement Benefit. Upon Separation from Service after attaining
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 2.1 in lieu of any other benefit under this Article.

 

  2.1.1

Amount of Benefit. The initial annual benefit under this Section 2.1 is
                                          Dollars ($                    ). The
Bank may increase the annual benefit under this Section 2.1 at the sole and
absolute discretion of the Board. Any such discretionary increase shall require
the recalculation of all the amounts on Schedule A attached hereto.

 

  2.1.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Normal Retirement Date. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

2.2    Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

  2.2.1

Amount of Benefit. The annual benefit under this Section 2.2 is the Early
Termination Annual Benefit set forth on Schedule A for the Plan Year ended
immediately prior to the date on which the Early Termination occurs.
Additionally, the annual benefit amount shall be increased by a pro-rated amount
relative to the Executive’s service during the partial Plan Year in which the
Early Termination occurs. This amount will be added to the annual benefit amount
at the end of the preceding Plan Year on Schedule A. For example, assuming that
Early Termination occurs on January 31, 2023, the Early Termination Annual
Benefit would be the sum of the Early Termination Annual Benefit for the
January 1 – December 31, 2022 Plan Year, plus a pro-rated portion of the Early
Termination Annual Benefit for the January 1 – December 31, 2023 Plan Year).

 

  2.2.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Separation from Service. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

2.3    Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.

 

  2.3.1

Amount of Benefit. The annual benefit under this Section 2.3 is the Disability
Annual Benefit set forth on Schedule A for the Plan Year ended immediately prior
to the date on which the Disability occurs. Additionally, the annual benefit

 

5



--------------------------------------------------------------------------------

  amount shall be increased by a pro-rated amount relative to the Executive’s
service during the partial Plan Year in which the Separation from Service
occurs. This amount will be added to the annual benefit amount at the end of the
preceding Plan Year on Schedule A, consistent with the example in Section 2.2.1.

 

  2.3.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Disability. The annual benefit shall be distributed
to the Executive for fifteen (15) years.

2.4    Change in Control Benefit. If a Change in Control occurs prior to Normal
Retirement Age followed by Separation from Service within twenty-four
(24) months following the Change in Control, the Bank shall distribute to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Article.

 

  2.4.1

Amount of Benefit. The annual benefit under this Section 2.4 shall be equal to
the amount of the benefit payable under Section 2.1.1, as the same may be
increased from time to time in accordance with the terms thereof.

 

  2.4.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

2.5    Death Prior to Commencement of Benefit Payments. If the Executive dies
prior to Separation from Service and Normal Retirement Age, the Bank shall
distribute to the Beneficiary the benefit described in this Section 2.5. This
benefit shall be distributed in lieu of any other benefit under this Article.

 

  2.5.1

Amount of Benefit. The benefit under this Section 2.5 is the Pre-retirement
Death Benefit amount set forth on Schedule A for the Plan Year ended immediately
prior to the date on which the Separation from Service due to death occurs.
Additionally, the annual benefit amount shall be increased by a pro-rated amount
relative to the Executive’s service during the partial Plan Year in which the
Separation from Service due to death takes place. This amount will be added to
the annual benefit amount at the end of the preceding Plan Year on Schedule A,
consistent with the example in Section 2.2.1.

 

  2.5.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Beneficiary in twelve (12) equal monthly installments commencing within sixty
(60) days of receipt by the Bank of the Executive’s death certificate. The
annual benefit shall be distributed to the Beneficiary for fifteen (15) years.
The Beneficiary shall be required to provide to the Bank the Executive’s death
certificate as a condition precedent to receiving payments hereunder.

2.6    Death During Distribution of a Benefit. If the Executive dies after
benefit payments have commenced under this Agreement, but before receiving all
such payments, the

 

6



--------------------------------------------------------------------------------

Bank shall pay the remaining benefits to the Executive’s Beneficiary at the same
time and in the same amounts they would have been paid to the Executive had the
Executive survived. The Beneficiary shall be required to provide to the Bank the
Executive’s death certificate as a condition precedent to receiving payments
hereunder.

2.7    Restriction on Commencement of Distributions. Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee, the provisions of this Section 2.7 shall govern all
distributions hereunder. If benefit distributions which would otherwise be made
to the Executive due to Separation from Service are limited by Code Section 409A
and regulations thereunder because the Executive is a Specified Employee, then
such distributions shall not be made during the first six (6) months following
Separation from Service. Rather, any distribution which would otherwise be paid
to the Executive during such period shall be accumulated and paid to the
Executive in a lump sum on the first day of the seventh month following
Separation from Service. All subsequent distributions shall be paid in the
manner specified.

2.8    Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code Section 409A. Any such
distribution will decrease the Executive’s benefits distributable under this
Agreement.

2.9    Acceleration of Payments. Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code Section 402(g)(l)(B)); (v)
to pay employment-related taxes; or (vi) to pay any taxes that may become due at
any time that the Agreement fails to meet the requirements of Code Section 409A.

2.10    Delays in Payment by Bank. A payment may be delayed to a date after the
designated payment date under any of the circumstances described below, and the
provision will not fail to meet the requirements of establishing a permissible
payment event. The delay in the payment will not constitute a subsequent
deferral election, so long as the Bank treats all payments to similarly situated
Participants on a reasonably consistent basis.

 

  2.10.1

Payments subject to Code Section 162(m). If the Bank reasonably anticipates that
the Bank’s deduction with respect to any distribution under this Agreement would
be limited or eliminated by application of Code Section 162(m), then to the
extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Executive (or the Beneficiary in the event
of the Executive’s death) at the earliest date the Bank reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

 

7



--------------------------------------------------------------------------------

  2.10.2

Payments that would violate Federal securities laws or other applicable law. A
payment may be delayed where the Bank reasonably anticipates that the making of
the payment will violate Federal securities laws or other applicable law
provided that the payment is made at the earliest date at which the Bank
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision of the Code is not treated as a
violation of law.

 

  2.10.3

Solvency. A payment may be delayed where the payment would jeopardize the
ability of the Bank to continue as a going concern.

2.11     Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of:
(i) the end of the calendar year in which the payment is due; (ii) the 15th day
of the third calendar month following the payment due date; (iii) if the Bank
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive’s control, the end of the first calendar year
which payment calculation is practicable; and (iv) if the Bank does not have
sufficient funds to make the payment without jeopardizing the Bank’s solvency,
in the first calendar year in which the Bank’s funds are sufficient to make the
payment.

2.12     Facility of Payment. If a distribution is to be made to a minor, or to
a person who is otherwise incompetent, then the Plan Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Bank and the
Plan Administrator from further liability on account thereof.

2.13     Excise Tax Payment. Anything contained in this Agreement to the
contrary notwithstanding, if any of the payments or benefits received or to be
received by Executive pursuant to this Agreement (which the parties agree will
not include any portion of payments allocated to the non-solicitation and
non-competition provisions of Section 4.5 that are classified as payments of
reasonable compensation for purposes of Code Section 280G), when taken together
with payments and benefits payable to or on behalf of Executive under any other
plans, contracts or arrangements with the Corporation or the Bank (all such
payments and benefits, the “Total Payments”), will be subject to excise tax
imposed under Code Section 4999 (the “Excise Tax”), then Executive shall receive
an additional payment in an amount equal to the amount of the Excise Tax
actually payable by Executive, without regard to any additional tax, interest or
penalty payable by Executive on such additional amount. For example, if the
Total Payments would result in an Excise Tax payable by Executive of $300,000,
then Executive will be entitled to receive an additional payment of $300,000;
however, Executive shall be solely responsible for

 

8



--------------------------------------------------------------------------------

any additional tax, interest or penalties resulting from the additional $300,000
payment. All calculations required to be made under this Section, including the
portion of any payments to be allocated to the restrictive covenants set forth
in Section 4.5 (or any payments to be allocated to a separate restrictive
covenant agreement, if any) will be made by the Corporation’s independent public
accountants, subject to the right of Executive’s representative to review the
same. All amounts required to be paid pursuant to this Section shall be paid at
the time any withholding may be required (or, if earlier, the time Executive
shall be required to pay such amounts) under applicable law, and any additional
amounts to which Executive may be entitled shall be paid or reimbursed no later
than fifteen (15) days following confirmation of such amount by the
Corporation’s independent public accountants; provided, however, that any
payments to be made under this Section shall in all events be made no later than
the end of Executive’s taxable year next following the taxable year in which the
Executive remits such Excise Tax payment. The parties recognize that the actual
implementation of the provisions of this Section are complex and agree to deal
with each other in good faith to resolve any questions or disagreements arising
hereunder.

2.14    Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 7.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment (a) may not accelerate the time or schedule of
any distribution, except as provided in Code Section 409A; (b) must, for
benefits distributable under Section 2.2 be made at least twelve (12) months
prior to the first scheduled distribution; (c) must, for benefits distributable
under Sections 2.1, 2.2, and 2.4, delay the commencement of distributions for a
minimum of five (5) years from the date the first distribution was originally
scheduled to be made; and (d) must take effect not less than twelve (12) months
after the amendment is made.

Article 3

Beneficiaries

3.1    In General. The Executive shall have the right, at any time, to designate
a Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

3.2    Designation. The Executive shall designate a Beneficiary by completing
and signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

9



--------------------------------------------------------------------------------

3.3    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

3.4    No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the
Executive’s estate.

3.5    Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 4

General Limitations

4.1    Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
the Executive’s employment with the Bank is terminated by the Bank due to a
Termination for Cause.

4.2    Misstatement. No benefit shall be distributed if an insurance company
which issued a life insurance policy covering the Executive and owned by the
Bank denies coverage (i) for material misstatements of fact made by the
Executive on an application for such life insurance, or (ii) for any other
reason.

4.3    Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

4.4    Regulatory Restrictions. Notwithstanding anything herein to the contrary,
any payments made to the Executive pursuant to this Agreement, or otherwise,
shall be subject upon compliance with 12 U.S.C. Section 1828 and FDIC Regulation
12 CFR Part 359, Golden Parachute Indemnification Payments and any other
regulations or guidance promulgated thereunder.

 

10



--------------------------------------------------------------------------------

4.5    Competition after Separation from Service. The Executive shall forfeit,
for the Executive and the Beneficiary, any unpaid benefits payable hereunder, if
the Executive:

 

  (a)

directly or indirectly, and whether as principal or investor or as an employee,
officer, director, manager, partner, consultant, agent, or otherwise, alone or
in association with any other Person, becomes involved in a Competing Business
(as defined below) in any county in the Commonwealth of Pennsylvania in which
the Corporation, the Bank or any of their Affiliates has maintained a branch or
other office during the period of Executive’s employment (excluding an ownership
interest of $100,000 or less in the stock of one or more publicly-traded
companies); or

 

  (b)

directly or indirectly, whether alone or in association with any other Person,
for the purpose of conducting or engaging in any Competing Business, calls upon,
solicits, or advises any Person who is, or was, during the then most recent
12-month period, a customer of the Corporation, the Bank or any of their
Affiliates, or takes away or interferes or attempts to take away or interfere
with any custom, trade, business, patronage, or affairs of the Corporation, the
Bank or any of their Affiliates, or hires or attempts to hire, or otherwise
engages or attempts to engage as an independent contractor or otherwise any
Person who is, or was during the then most recent 12-month period, an employee,
officer, representative, or agent of the Corporation, the Bank or any of their
Affiliates, or solicits, induces, or attempts to solicit or induce any Person
who is an employee, officer, representative, or agent of the Corporation, the
Bank or any of their Affiliates to leave the employ of the Corporation, the Bank
or any of their Affiliates or cease their business relationship with
Corporation, the Bank or any of their Affiliates (as the case may be), or
violate the terms of their contracts, or any employment arrangements, with the
Corporation, the Bank or any of their Affiliates.

The restrictive provisions set forth in this Section 4.5 are intended to operate
independently of, and not replace or be superseded by, any similar provisions
contained in any other agreement between Executive and the Bank or Corporation.
Although Executive and the Corporation and the Bank consider the restrictions
contained in this Section 4.5 to be the minimum restriction reasonable for the
purposes of preserving the Corporation’s and the Bank’s goodwill and other
proprietary rights, if a final determination is made by a court that the time or
territory, or any other restriction contained in this Section 4.5 is an
unreasonable or otherwise unenforceable restriction against the Executive, the
provisions of this Section 4.5 will not be rendered void, but will be deemed
amended to apply as to such maximum time and territory and to such other extent
as the court may determine to be reasonable. Notwithstanding the foregoing, this
Section 4.5 shall not apply following: (i) a Separation of Service after
attaining Normal Retirement Age if such Separation of Service is the result of
an involuntary termination of Executive’s employment by the Bank (other than a
Termination for Cause); (ii) a Change in Control; or (iii) a Separation of
Service prior to attaining Normal Retirement Age if such Separation of Service
is the result of an involuntary termination of Executive’s employment by the
Bank (other than a Termination for Cause); provided, however, that in the event
of an involuntary termination as described in clause (iii), the provisions of
Section 4.5(b) shall be effective for one (1) year following the Separation of
Service.

 

11



--------------------------------------------------------------------------------

Article 5

Administration of Agreement

5.1    Plan Administrator Duties. The Plan Administrator shall be responsible
for the management, operation, and administration of the Agreement. When making
a determination or calculation, the Plan Administrator shall be entitled to rely
on information furnished by the Bank, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Plan Administrator any
fiduciary duty under ERISA or other law, or any duty similar to any fiduciary
duty under ERISA or other law.

5.2    Authority of Plan Administrator. The Plan Administrator shall enforce
this Agreement in accordance with its terms, shall be charged with the general
administration of this Agreement, and shall have all powers necessary to
accomplish its purposes.

5.3    Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final, conclusive and
binding upon all persons having any interest in this Agreement.

5.4    Compensation and Indemnity of Plan Administrator. The Plan Administrator
shall serve without compensation for services rendered hereunder. The Plan
Administrator is authorized at the expense of the Bank to employ such legal
counsel and/or recordkeeper as it may deem advisable to assist in the
performance of its duties hereunder. Expenses and fees incurred in connection
with the administration of this Agreement shall be paid by the Bank.

5.5    Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
Executive’s death, Disability or Separation from Service, and such other
pertinent information as the Plan Administrator may reasonably require.

5.6    Termination of Participation. If the Plan Administrator determines in
good faith that the Executive no longer qualifies as a member of a select group
of management or highly compensated employees, as determined in accordance with
ERISA, the Plan Administrator shall have the right, in its sole discretion, to
cease further benefit accruals hereunder.

Article 6

Claims and Review Procedures

6.1    Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  6.1.1

Initiation – Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the claimant.

 

12



--------------------------------------------------------------------------------

  6.1.2

Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within thirty (30) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional thirty (30) days by notifying the claimant in writing, prior to
the end of the initial thirty (30) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

  6.1.3

Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

 

  (a)

The specific reasons for the denial;

 

  (b)

A reference to the specific provisions of this Agreement on which the denial is
based;

 

  (c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d)

An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e)

A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

6.2    Review Procedure. If the Plan Administrator denies part or the entire
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial as follows:

 

  6.2.1

Initiation – Written Request. To initiate the review, the claimant, within sixty
(60) days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.

 

  6.2.2

Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  6.2.3

Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

13



--------------------------------------------------------------------------------

  6.2.4

Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within thirty (30) days after receiving the request for
review. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional thirty (30) days by notifying the claimant in
writing, prior to the end of the initial thirty (30) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

 

  6.2.5

Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

 

  (a)

The specific reasons for the denial;

 

  (b)

A reference to the specific provisions of this Agreement on which the denial is
based;

 

  (c)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d)

A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 7

Amendments and Termination

7.1    Amendments, Generally. Except as provided in Section 7.2, this Agreement
may be amended only by a written agreement signed by both the Bank and the
Executive.

7.2    Amendment to Ensure Proper Characterization of Agreement. Notwithstanding
anything in this Agreement to the contrary, this Agreement may be amended by the
Bank at any time, if found necessary in the opinion of the Bank: (i) to ensure
that the Agreement is characterized as a plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA; (ii) to conform the Agreement to the requirements of any
applicable law; or (iii) to comply with the written instructions of the Bank’s
auditors or banking regulators.

7.3    Agreement Termination, Generally. Except as provided in Section 7.4, this
Agreement may be terminated only by a written agreement signed by the Bank and
the

 

14



--------------------------------------------------------------------------------

Executive. Such termination shall not cause a distribution of benefits under
this Agreement. Rather, upon such termination, benefit distributions will be
made at the earliest distribution event permitted under Article 2.

7.4    Effect of Complete Terminations. Notwithstanding anything to the contrary
in Section 7.3, and subject to the requirements of Code Section 409A and
Treasury Regulations §1.409A-3(j)(4)(ix), at certain times the Bank may
completely terminate and liquidate the Agreement. In the event of such a
complete termination in accordance with subsections 7.4.1 or 7.4.3 below, the
Bank shall pay the Executive the Accrued Benefit. In the event of such a
complete termination in accordance with subsection 7.4.2 below, the Bank shall
pay the Executive the present value, determined using the Discount Rate, of the
benefit described in Section 2.4 hereof. In either event, such complete
termination of the Agreement shall occur only under the following circumstances
and conditions:

 

  7.4.1

Corporate Dissolution or Bankruptcy. The Bank may terminate and liquidate this
Agreement within twelve (12) months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11
U.S.C.§503(b)(1)(A), provided that all benefits paid under the Agreement are
included in the Executive’s gross income in the latest of: (i) the calendar year
which the termination occurs; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the payment is administratively practicable.

 

  7.4.2

Change in Control. The Bank may terminate and liquidate this Agreement by taking
irrevocable action to terminate and liquidate within the thirty (30) days
preceding or the twelve (12) months following a Change in Control. This
Agreement will then be treated as terminated only if all substantially similar
arrangements sponsored by the Bank which are treated as deferred under a single
plan under Treasury Regulations §1.409A-l(c)(2) are terminated and liquidated
with respect to each participant who experienced the Change in Control so that
the Executive and any participants in any such similar arrangements are required
to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the date the Bank takes the
irrevocable action to terminate the arrangements.

 

  7.4.3

Discretionary Termination. The Bank may terminate and liquidate this Agreement
provided that: (i) the termination does not occur proximate to a downturn in the
financial health of the Bank; (ii) all arrangements sponsored by the Bank and
Affiliates that would be aggregated with any terminated arrangements under
Treasury Regulations §1.409A-l(c) are terminated; (iii) no payments, other than
payments that would be payable under the terms of this Agreement if the
termination had not occurred, are made within twelve (12) months of the date the
Bank takes the irrevocable action to terminate this Agreement; (iv) all payments
are made within twenty-four (24) months following the date the Bank takes the
irrevocable action to terminate and liquidate this Agreement; and (v) neither
the Bank nor any of its Affiliates adopts a new arrangement that would be
aggregated with any terminated arrangement under Treasury
Regulations §1.409A-l(c) if the Executive participated in both arrangements at
any time within three (3) years following the date the Bank takes the
irrevocable action to terminate this Agreement.

 

15



--------------------------------------------------------------------------------

Article 8

Miscellaneous

8.1    Binding Effect. This Agreement shall bind the Executive, Beneficiary and
the Bank and their respective successors, heirs, executors and administrators.

8.2    No Effect on Other Rights. This Agreement constitutes the entire
agreement between the Bank and the Executive as to the subject matter hereof. No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein. Nothing contained herein will confer upon the
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with the Executive without
regard to the existence hereof.

8.3    Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

8.4    Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

8.5    Applicable Law. This Agreement and all rights hereunder shall be governed
by the laws of the Commonwealth of Pennsylvania, except to the extent preempted
by the laws of the United States of America.

8.6    Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

8.7    Reorganization. The Bank shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm or person unless such succeeding or continuing bank, firm or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such an event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor entity.

 

16



--------------------------------------------------------------------------------

8.8    Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

8.9    Interpretation. Wherever the fulfillment of the intent and purpose of
this Agreement requires and the context will permit, the use of the masculine
gender includes the feminine and use of the singular includes the plural.

8.10    Alternative Action. In the event it shall become impossible for the Bank
or the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

8.11    Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

8.12    Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

8.13    Notice. Any notice, consent or demand required or permitted to be given
to the Bank or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the Bank’s
principal business office. Any notice or filing required or permitted to be
given to the Executive or Beneficiary under this Agreement shall be sufficient
if in writing and hand-delivered or sent by mail to the last known address of
the Executive or Beneficiary, as appropriate. Any notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the date shown
on the postmark or on the receipt for registration or certification.

8.14    Coordination with Other Benefits. The benefits provided for the
Executive or the Beneficiary under this Agreement are in addition to any other
benefits available to the Executive under any other plan or program for
employees of the Bank. This Agreement shall supplement and shall not supersede,
modify, or amend any other such plan or program except as may otherwise be
expressly provided herein.

8.15    Aggregation of Agreement. If the Bank offers
other non-qualified deferred compensation plans, this Agreement and those plans
shall be treated as a single plan to the extent required under Code
Section 409A.

8.16    Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A. The Bank and the Executive
intend that the Agreement comply with the provisions of Code Section 409A to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year prior to the year in which amounts are actually paid to the
Executive or Beneficiary. This Agreement shall be construed, administered and
governed in a manner that affects such intent, and the Administrator shall not
take any action that would be inconsistent therewith.

[signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE     MID PENN BANK

 

    By:  

                                          

    Title:  

                                          

[Signature Page to Supplemental Executive Retirement Plan Agreement]

 

18



--------------------------------------------------------------------------------

SCHEDULE A

[EXECUTIVE]

 

     Early
Termination      Disability     

Pre-Retirement

Death

 

Plan Year

   Annual Benefit      Annual Benefit      Annual Benefit  

Plan Years Commencing on the Effective Date and Ending on December 31, 2021

   $ 0      $ 0      $ 0   January 1 – December 31, 2022    $                  
     $                        $                     January 1 – December 31,
2023    $                        $                        $                    
January 1 – December 31, 2024    $                        $                    
   $                     January 1 – December 31, 2025    $                    
   $                        $                     January 1 – December 31, 2026
   $                        $                        $                    
January 1 – December 31, 2027 and All Subsequent Plan Years    $
                       $                        $                    



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION FORM

{ }    New Designation

{ }    Change in Designation

I,                     , designate the following as Beneficiary under this
Agreement:

 

Primary:

 

                                                                    
                                         
                                                 

 

                                                                    
                                         
                                                 

 

  

    %

 

    %

 

Contingent:

 

                                                                    
                                         
                                                 

 

                                                                    
                                         
                                                 

 

  

    %

 

    %

 

Notes:

 

  •  

Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •  

To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

  •  

To name your estate as Beneficiary, please write “Estate of [your name]”.

 

  •  

Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

Name:    

Signature:                                                                  
                                            Date                    

Received by the Plan Administrator this      day of             , 20    

 

By:  

 

Title:  

 

 

1